Electronically Filed
                                                     Supreme Court
                                                     SCEC-XX-XXXXXXX
                                                     27-NOV-2020
                                                     09:13 AM
                                                     Dkt. 19 OGMD

                         SCEC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              KHISTINA CALDWELL DEJEAN, Plaintiff,

                               vs.

HAWAII OFFICE OF ELECTIONS; and SCOTT T. NAGO, in his capacity as
       Chief Election Officer, State of Hawai#i, Defendant.


                       ORIGINAL PROCEEDING

              ORDER DISMISSING ELECTION COMPLAINTS
   (By: Recktenwald, C.J., Nakayama, McKenna and Wilson, JJ.,
    and Circuit Judge Eddins, assigned by reason of vacancy)

          Upon consideration of plaintiff Khistina Caldwell
DeJean’s election complaints, filed on November 10, 2020 and
November 13, 2020, respondent Chief Election Officer Scott T.
Nago’s motion to dismiss, filed on November 18, 2020, the
respective supporting documents, and the record, it appears that
plaintiff lacks standing to bring an election contest, and this
court lacks jurisdiction to consider the complaints and provide
the requested relief. See HRS § 11-172; see also HRS § 602-5.
Accordingly,
          IT IS HEREBY ORDERED that the motion to dismiss is
granted and the complaints are dismissed.
          DATED: Honolulu, Hawai#i, November 27, 2020.
                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Michael D. Wilson
                                    /s/ Todd W. Eddins